DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “the heat dissipating devices” which is construed to be indefinite because the plural form of that recitation lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jepson (US 3,220,119).  The claims are reasonably and broadly construed, in light of the accompanying specification, as being disclosed by Jepson, as teaching:
a hair dryer  (see title and abstract) with high heat dissipation efficiency, comprising a body 11 formed with an air passage 20, 28 therein and a heating component disposed in the body, wherein the hair dryer further comprising a heat dissipating device made of thermally conductive material, the heating component being located outside the air passage, the heat dissipating device being thermally connected to the heating component and being at least partially disposed in the air passage (each of the claim body elements after the transitional phrase are expressly disclosed at column 6 lines 42-56).  Jepson also discloses the claim 2 feature of a plurality of groups of the heat dissipating devices, the plurality of groups of the heat dissipating devices being thermally connected to different heating points on the heating component, respectively (expressly shown in figures 3, 4), the claim 3 feature wherein the heat dissipating device comprises a plurality of fins extending from the heating component toward an air inlet end (expressly shown in figures 2, 3), the claim 4 feature wherein each of the fins comprises a top portion in the air passage, a front side surface at a windward side, and a rear side surface at a leeward side, the top portion is a slope, the front side surface is in an externally convex arched shape, and a connection portion between the rear side surface and the top portion is an arc surface (expressly shown in figures 1, 42 the claim 5 feature wherein the heat dissipating device further comprises a base, and the fins are disposed on the base by bottom portions thereof, respectively (expressly shown in figures 2, 8), the claim 6 feature, wherein the base is in a sector shape, and the base is aligned with heating points on the heating component (expressly shown in figures 1, 8), and the claim 7 feature wherein the base is thermally connected to the heating points on the heating component (expressly disclosed at column 8 lines 16-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jepson.  Jepson discloses the claimed invention, as rejected above, except for the recited stepped surface, gap, MOS transistor or SCR, or ring shape.  It would have been an obvious matter of design choice to recite those features, since the teachings of Jepson would perform the invention as claimed, regardless of those features, and applicant has not specified or claimed the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be reasonable or proper under current Office practice and procedure.
References A, B, C, D, E, I, J, K, L, M, N, O, cited on the first page with this action and references A, B, C, D, E, cited on the second page with this action teach hair dryer type devices.  References F, G, cited on the first page with this action are patent publications from the same inventive entity as the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sunday, September 11, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753